DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 6, 18, 19, 22, 37, 38, 44, 46, 50, and 60 were amended, claims 11 and 36 were canceled, and claims 138 and 139 were newly added in the response filed on 12/23/2021.  Claims 18, 19, 38, 39, 47-50, 61, 84, 96, 97, 107, 120, 121, 122, and 128 stand withdrawn.  Newly added claims 138 and 139 contain new species which have not been previously examined and are therefore withdrawn.  Claims 1, 6, 7, 12, 13, 22, 23, 26, 31, 33, 37, 44, 46, and 56-60 are currently pending and under examination. 
Response to Amendment
The Applicant's amendments, dated 12/23/2021, are sufficient to overcome the objection(s) to claims 1 and 46 (see p. 4 of the OA dated 9/24/2021).  Accordingly the objection(s) are withdrawn. However, Applicant remains advised that should claim 44 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The only option for R4b in claim 1 is H, therefore the scope of claims 44 and 56 is the same.
Claim 36 was canceled in the response filed 12/23/2021.  Therefore the 35 USC 112(d) rejection is withdrawn.  See p. 4-5 of the OA dated 9/24/2021.
The Applicant amended claim 60 to include structures from Table 1 which read on the compounds of formula (Ia) of claim 1. Therefore the 35 USC 112(b) indefiniteness rejection of record is withdrawn.  See p. 5-6 of the OA dated 9/24/2021.
The Applicant limited variable R1a in claim 1 to H, C2-6 alkyl, or C2-6 haloalkyl and excluded the option –NRb-R1a from the Markush group limiting variable R1 in claim 1. Therefore the 35 USC 102(a)(1) rejection of record of claims 1, 6, 7, 11-13, 22, 23, 26, 31, 33, 36, 37, 44, 46, and 56-60 as being unpatentable over Pan (“Derivatives of Fluorene. V. 9-Hydroxyfluorenes; Reduction of Fluorenones in the Presence of Aralkylideneamino Groups” J. Org. Chem, 1958, 23, p. 799-803) is withdrawn.  See p. 6-7 of the OA dated 9/24/2021 and p. 15 of the response filed on 12/23/2021.
As a result of the amendments filed on 12/23/2021, the prior art search was extended to the extent necessary to determine patentability of the claims currently under examination.  See MPEP 803.02(II)(A).
Claim Objections
Claims 56-59 are objected to because of the following informalities: claims 56-58 are objected to because line 2 refers to “Formula I” instead of –Formula (Ia)--, which is now the label of the compound in claim 1.  
Claim 59 is objected to because there are two periods in the claim.  The period in the penultimate line should be deleted.
Appropriate correction is required.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 contains the following compound: 
    PNG
    media_image1.png
    138
    260
    media_image1.png
    Greyscale
.  As claim 60 depends from claim 1, this compound lacks proper antecedent basis to claim 1.  This compound corresponds to one of Formula (Ia) in claim 1 wherein variable R1 is –NRb-R1a.  This is no longer an allowed option for variable R1 due to the amendments filed on 12/23/2021.
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 23, 26, 31, 33, 37, 44, 46, and 56-58 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The following compound of CAS® registry number: 908823-02-9, has been known and publicly available since 9/27/2006: 
RN   908823-02-9  REGISTRY
ED   Entered STN:  27 Sep 2006
CN   Carbamic acid, (9-hydroxy-9H-fluoren-2-yl)-, ethyl ester (9CI)  (CA INDEX
     NAME)
MF   C16 H15 N O3
SR   Other Sources
       Database: NCI 2D (National Cancer Institute)
  

    PNG
    media_image2.png
    188
    385
    media_image2.png
    Greyscale
.  
	This compound corresponds to a compound of instant formula (Ia) (claim 1), instant formula (Ia’) (claim 37), formula (IIIa) (claim 56), formula (IIIa’) (claim 57), and formula (IIIa1) (claim 58) wherein n and m are 0 such that R2 and R3 are absent; R4a is –ORa, wherein Ra is H; R4b is H; and R1 is either i) –NRb-C(O)-R1b, wherein Rb is H and R1b is –ORa, and Ra is ethyl, a C2 alkyl or ii) –NRb-C(O)-OR1a, wherein Rb is H, and R1a is ethyl, a C2 alkyl.  Also see MPEP 2131.02.

Claims 1, 6, 7, 12, 26, 31, 33, 37, 44, 56-58, and 60 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The following compound of CAS® registry number: 500538-48-7, has been known and publicly available since 3/25/2003: 

ED   Entered STN:  25 Mar 2003
CN   Urea, N-(9-hydroxy-9H-fluoren-2-yl)-  (CA INDEX NAME)
OTHER CA INDEX NAMES:
CN   N-(9-Hydroxy-9H-fluoren-2-yl)urea
CN   Urea, (9-hydroxy-9H-fluoren-2-yl)- (9CI)
OTHER NAMES:
CN   NSC 121301
MF   C14 H12 N2 O2
SR   Chemical Library
  

    PNG
    media_image3.png
    188
    346
    media_image3.png
    Greyscale
.

	This compound corresponds to a compound of instant formula (Ia) (claim 1), instant formula (Ia’) (claim 37), formula (IIIa) (claim 56), formula (IIIa’) (claim 57), and formula (IIIa1) (claim 58) wherein n and m are 0 such that R2 and R3 are absent; R4a is –ORa, wherein Ra is H; R4b is H; and R1 is –NRb-C(O)-R1b, wherein Rb is H; R1b is –NRaRb, and Ra and Rb are both hydrogen.  This compound corresponds to the middle compound in the fourth row of claim 60 (referred to as 1.017 in the Table in specification as filed).  Also see MPEP 2131.02.

Claim(s) 1, 12, 13, 22, 26, 31, 33, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US3466274 (‘274, published on 9/9/1969).
‘274 teaches compounds of the following formula (V): 

    PNG
    media_image4.png
    136
    128
    media_image4.png
    Greyscale
.  See col. 6, lines 30-55.  The compound corresponds to a compound of formula (Ia) in claim 1, wherein n is 0 such that R2 is absent; R4a and R4b are combined to form an oxime moiety; R1 is –NH-C(O)-C(R3)(R5)-X, which corresponds to –NRb-C(O)-R1a in the claimed Markush group, wherein Rb is H and R1a is defined by –C(R3)(R5)-X in formula (V) of ‘274.  Instant variable R3 corresponds to variable R4 of formula (V) of ‘274 and instant m is 0-1 depending on whether R4 of formula (V) is H.  ‘274 further teaches the following species in col. 6, line 35: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, wherein the structure was obtained using the “convert name to structure” feature of ChemDraw Professional®.  The compound corresponds to a compound of formula (Ia) wherein n and m are 0 such that R2 and R3 are absent; R4a and R4b are combined to form an oxime moiety; and R1 is –NRb-C(O)-R1a; wherein Rb is H and R1a is a C2-haloalkyl. Also see MPEP 2131.02.
Allowable Subject Matter
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622